                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 1 of 23 Page ID #:651




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        ERIC Y. KIZIRIAN, SB# 210584
                      2   E-Mail: Eric.Kizirian@lewisbrisbois.com
                        ZOURIK ZARIFIAN, SB# 306368
                      3   E-Mail: Zourik.Zarifian@lewisbrisbois.com
                        633 West 5th Street, Suite 4000
                      4 Los Angeles, California 90071
                        Telephone: 213.250.1800
                      5 Facsimile: 213.250.7900
                      6 Attorneys for Defendant
                        TESLA, INC.
                      7
                      8
                                                           UNITED STATES DISTRICT COURT
                      9
                                              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                     10
                     11
                        HUGH NGUYEN, TODD WOLVEN, IAN                           Case No. 8:19-CV-01422-JLS-JDE
                     12 ELLWOOD, E’RIKA BROCK, individuals,
                        on behalf of themselves and all others
                     13 similarly situated,                                     TESLA’S OPPOSITION TO PLAINTIFFS’
                                                                                MOTION FOR RECONSIDERATION
                     14                      Plaintiffs,
                     15             VS.                                         Date:              July 24, 2020
                                                                                Time:              10:30 a.m.
                     16 TESLA, INC., a Delaware corporation,                    Courtroom.:        10A
                     17                      Defendant.
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7
ATTORNEYS AT LAW
                                                  TESLA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR RECONSIDERATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 2 of 23 Page ID #:652




                      1                                                 TABLE OF CONTENTS

                      2                                                                                                                            Page
                      3 I.         Introduction ....................................................................................................... 1
                      4 II.        Summary of Relevant Facts .............................................................................. 3
                      5            A.        Tesla Moves to Compel Arbitration. ...................................................... 3
                      6            B.        Plaintiffs Threaten an Ex Parte Motion in January 2020 Centered
                                             Around a “New Warranty Document” They Had Located. .................... 5
                      7
                                   C.        Plaintiffs Confirm Their Reconsideration Motion Is Based on the
                      8                      Same Warranty Document They Had “Located” in January 2020. ........ 6
                      9 III.       Standard ............................................................................................................. 7
                     10 IV.        Plaintiffs Have No “New Evidence” to Support Their Reconsideration
                                   Motion. .............................................................................................................. 8
                     11
                          V.       Plaintiffs Have Not Made a “Manifest Showing” That the Court “Failed
                     12            to Consider” Any Material Fact Presented...................................................... 10
                     13 VI.        Reconsideration Is Not Justified on the Basis that Plaintiffs’ Counsel
                                   Misjudged Well-Settled Document Authentication Standards Or on the
                     14            Basis of Any Claimed “Manifest Injustice.” ................................................... 13
                     15 VII. The “New Evidence” Would Not Alter the Court’s Analysis Even If the
                              Court Deemed It “New” and Considered It. ................................................... 15
                     16
                        VIII. Plaintiffs’ Unfounded Accusations Against Tesla and Its Counsel Are
                     17       Highly Improper and Utterly False. ................................................................ 17
                     18 IX.        Conclusion ....................................................................................................... 19
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                                         i                                              8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                            TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 3 of 23 Page ID #:653




                      1                                      TABLE OF AUTHORITIES
                      2
                      3                                                       Cases
                      4 Asberry v. Money Store,
                              2018 U.S. Dist. LEXIS 216889 (C.D. Cal. Dec. 27, 2018) ............................. 8
                      5
                        Audionics Sys. v. AAMP of Fla, Inc.,
                      6       2015 U.S. Dist. LEXIS 191734 (C.D. Cal. Nov. 4, 2015) ............................. 11
                      7 Benham v. Sequoia Equities, Inc.,
                              2013 U.S. Dist. LEXIS 108015 (C.D. Cal. May 29, 2019) ........................... 12
                      8
                        Brown v. United States,
                      9       2011 U.S. Dist. LEXIS 9215 (C.D. Cal. Jan. 31, 2011) .................................. 7
                     10 Brown v. United States,
                              2011 WL 333380 (C.D. Cal. Jan. 31, 2011) .................................................... 1
                     11
                        Casey v. Albertson’s Inc.,
                     12       362 F.3d 1254 (9th Cir. 2004) ........................................................................ 14
                     13 Coastal Transfer Co. v. Toyota Motor Sales, U.S.A., Inc.,
                              833 F.2d 208 (9th Cir. 1987) .......................................................................... 10
                     14
                        Far Out Prods., Inc. v. Oskar,
                     15       247 F.3d 986 (9th Cir. 2001) .......................................................................... 15
                     16 Feature Realty, Inc. v. City of Spokane,
                              331 F.3d 1082 (9th Cir. 2003) ........................................................................ 10
                     17
                        Fuchs v. State Farm Gen. Ins. Co.,
                     18       2017 U.S. Dist. LEXIS 220243 (C.D. Cal. March 6, 2017) .......................... 14
                     19 Golden v. O’Melveny & Meyers LLP,
                              2016 U.S. Dist. LEXIS 103621 (C.D. Cal. Aug. 3, 2016) ............................... 8
                     20
                        Handi Inv. Co. v. Mobil Oil Corp.,
                     21       653 F.2d 391 (9th Cir. 1981) ............................................................................ 8
                     22 Ketab Corp. v. Mesriani Law Grp.,
                              2015 U.S. Dist. LEXIS 58953 (C.D. Cal. May 5, 2015) ................................. 2
                     23
                        Ketab Corp. v. Mesriani Law Grp.,
                     24       2015 WL 2084469 (C.D. Cal. May 5, 2015) ................................................. 11
                     25 Lal v. California,
                               610 F.3d 518 (9th Cir. 2010) .......................................................................... 15
                     26
                        Lambert v. Nutraceutical Corp.,
                     27        2015 U.S. Dist. LEXIS 189206 (C.D. Cal. June 24, 2015) ............................. 7

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                                    ii                                   8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                        TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 4 of 23 Page ID #:654




                      1 Latshaw v. Trainer Wortham & Co.,
                              452 F.3d 1097 (9th Cir. 2006) ........................................................................ 14
                      2
                        Lehman v. United States,
                      3       154 F.3d 1010 (9th Cir. 1998) .................................................................. 14, 15
                      4 Local Rule 7-18. Cf. Christianson v. Colt Indus. Operating Corp.,
                              486 U.S. 800 (1988) ....................................................................................... 15
                      5
                        Madrid v. Vivint, Inc.,
                      6       2017 U.S. Dist. LEXIS 221800 (C.D. Cal. Dec. 7, 2017) ............................. 10
                      7 Manning v. Uber Techs, Inc.,
                             358 F. Supp. 3d 962 (N.D. Cal. 2019) ..................................................... 12, 13
                      8
                        NCUA Bd. v. Goldman Sachs & Co.,
                      9      2013 U.S. Dist. LEXIS 181149 (C.D. Cal. July 11, 2013) .............................. 8
                     10 PSM Holding Corp. v. Nat’l Farm Fin. Corp.,
                              2013 U.S. Dist. LEXIS 194932 (C.D. Cal. Oct. 8, 2013) .............................. 18
                     11
                        Rowe v. Reeves,
                     12       2017 U.S. Dist. LEXIS 225603 (C.D. Cal. Oct. 31, 2017) .............................. 1
                     13 Tawfilis v. Allergan, Inc.,
                               2015 U.S. Dist. LEXIS 175629 (C.D. Cal. Dec. 14, 2015) ............................. 8
                     14
                        United States v. Martin,
                     15        226 F.3d 1042 (9th Cir. 2000) .......................................................................... 7
                     16
                                                                       Rules and Regulations
                     17
                          Fed. R. Civ. P. 59 ..................................................................................................... 7, 9
                     18
                          Local Rule 7-18 .................................................................................................. passim
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                                       iii                                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                           TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 5 of 23 Page ID #:655




                      1 I.         INTRODUCTION
                      2            The ad hominem attacks in plaintiffs’ threadbare Motion for Reconsideration
                      3 (Dkt. 23) (“Motion”) do not mask its frivolity. All four plaintiffs seek wholesale
                      4 reconsideration of the Court’s arbitration order (Dkt. 21) (“Order”).                  Yet the
                      5 arguments in the Motion pertain only to Nguyen, who has submitted a “new
                      6 warranty” version that is neither “new” nor a game-changer, as he contends. The
                      7 only thing new is plaintiffs’ amped-up rhetoric and false character attacks on Tesla
                      8 and its counsel. Otherwise, the Motion regurgitates the same arguments plaintiffs
                                                                                              1
                      9 made in opposing Tesla, Inc.’s (“Tesla”) motion to compel arbitration, and stands as
                                                                                                        2
                     10 a prime example why reconsideration motions are “disfavored and rarely granted.”
                     11            First, the warranty document is not newly discovered evidence. After briefing
                     12 on Tesla’s motion was closed, but before the Court issued its Order, plaintiffs in
                     13 January 2020 twice threatened ex parte motions claiming they had “located the
                     14 applicable and correct warranty document [that] … directly contradicts and defeats
                                                                        3
                     15 Tesla’s assertion[s]” in the arbitration motion. But plaintiffs did not present this
                     16 document to the Court. And they confirmed in pre-Motion discussions this “new
                                                                                         4
                     17 evidence” is the same warranty document they had in January 2020. Tellingly, the
                     18 Motion says nothing about when plaintiffs found this document or why it was not
                     19 presented to the Court earlier. Plaintiffs have not shown either a “material difference
                     20 in fact … that in the exercise of reasonable diligence could not have been known to
                     21 the party moving for reconsideration” or “the emergence of new material facts or a
                     22
                          1
                     23   Central District Local Rule (“Local Rule”) 7-18 (“No motion for reconsideration
                        shall in any manner repeat any oral or written argument made in support of or in
                     24
                        opposition to the original motion.”)
                     25 2 Rowe v. Reeves, 2017 U.S. Dist. LEXIS 225603, at *3 (C.D. Cal. Oct. 31, 2017)
                     26 (quoting Brown v. United States, 2011 WL 333380, at *2 (C.D. Cal. Jan. 31, 2011)).
                        3
                     27 Declaration of Eric Kizirian (“Kiz. Dec.”) ¶¶ 2, 4, Exs. A, C.
                          4
                     28       Id. ¶ 5, Ex. D.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                               1                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                   TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 6 of 23 Page ID #:656




                      1 change of law occurring after” the Order. See L.R. 7-18(a) or (b).
                      2            Second, the Motion makes no showing, much less a “manifest showing,” of
                      3 the Court’s alleged “failure to consider material facts.” See L.R. 7-18(c). Plaintiffs
                      4 repeatedly claim the Court “erred by not considering Plaintiffs’ evidence and
                      5 arguments.” But even a cursory review of the Motion shows plaintiffs fundamentally
                      6 disagree with the Court’s conclusion that the warranty document Nguyen attached to
                      7 his prior declaration lacked foundation. Plaintiffs’ belief that the “Court erred in
                      8 making an evidentiary ruling” does show the Court “fail[ed] to consider” any
                                      5
                      9 material fact. Thus, reconsideration is not required under Local Rule 7-18(c) either.
                     10            Finally, even if plaintiffs had met the reconsideration standard, their “new
                     11 evidence” does not change the conclusion that plaintiffs agreed to arbitrate their
                     12 claims. Plaintiffs’ misrepresentations and hyperbole aside, the Motion provides no
                     13 legal or factual analysis as to how or why the Court’s arbitration finding would
                     14 change with their “new” evidence, even though this burden rests with plaintiffs, not
                     15 Tesla.
                     16            Ultimately, the warranty documents are immaterial to the Court’s decision.
                     17 The Court ordered arbitration on the basis of plaintiffs’ purchase documents, not any
                     18 vehicle warranties Nguyen received after he ordered his car. And there is no
                     19 “conflict” between the purchase documents, which require arbitration, and Tesla’s
                     20 vehicle warranties. Both Nguyen’s “new” warranty document and Tesla’s version
                     21 state the National Center for Dispute Settlement (“NCDS”) may decide certain
                     22 warranty disputes, but neither purports to allow plaintiffs recourse to the courts if
                     23 they are unsatisfied. The only difference is that Tesla’s version of the warranty
                     24 document also reminds customers of their prior arbitration agreement, and
                     25
                     26   5
                         Ketab Corp. v. Mesriani Law Grp., 2015 U.S. Dist. LEXIS 58953, *8 (C.D. Cal.
                     27 May 5, 2015) (“An argument that the Court's decision is ‘simply wrong’ is not a
                        permissible ground for reconsideration under Local Rule 7-18”).
LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                              2                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                  TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 7 of 23 Page ID #:657




                      1 reproduces that agreement “[f]or [the customer’s] convenience.” This is exactly
                      2 what Tesla argued in its prior filings. (Dkt. 15 at 6:26-7:3; Dkt. 18 at 9:20-23 &
                      3 n.7).6
                      4            The Motion does not support reconsideration, even if the “new” evidence is
                      5 considered. This wasteful Motion should be denied in its entirety.
                      6 II.        SUMMARY OF RELEVANT FACTS
                      7            A.        Tesla Moves to Compel Arbitration.
                      8            On December 4, 2019, Tesla filed a motion to compel arbitration (Dkt. 15)
                      9 (“Arbitration Motion”). Tesla argued that “each plaintiff agreed, through at least
                     10 two separate documents, to arbitrate ‘any dispute arising out of or relating to any
                     11 aspect of the relationship[,]’ and had ample time to review (and opt out of) the
                     12 Arbitration Agreement before finalizing their purchases.” (Arbitration Motion at
                     13 3:2-5 (emphasis added)).             The warranty was not one of the “two separate
                     14 documents” Tesla cited.7 Tesla did note that its Used Vehicle Limited Warranty
                     15 also “reminds customers” of their prior arbitration agreement and reprints the
                     16 Arbitration Agreement “for [the customer’s] convenience.”                      (Id. at 6-7). Tesla
                     17 attached a copy of its 2019 “Used Vehicle Limited Warranty” as an exemplar to the
                     18 Ahluwalia Declaration, who correctly and truthfully represented the attachment as a
                     19 “true and correct copy of Tesla’s Used Vehicle Limited Warranty” with a concurrent
                     20 website address reference where the attached document can be located. (Dkt. 15-7 ¶
                     21 20). Tesla’s briefing makes clear the warranty attached to Ahluwalia’s declaration
                     22 is its 2019 Used Vehicle Limited Warranty. (Dkt. 18 at 8).
                     23
                          6
                          Page citations to ECF docket entries herein refer to the page number of the actual
                     24
                        document located on the footer of the document—not the ECF page number.
                     25 7 Tesla argued that plaintiffs agreed to arbitrate when (1) they “completed an online
                        order for a used Tesla Model S and clicked a ‘Place Order’ button on the website”
                     26
                        (Arbitration Motion at 3-4), and (2) “they took delivery of their vehicles” and
                     27 “physically signed documents reaffirming their assent to the Arbitration
                        Agreements.” (Id. at 6.)
LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                                 3                              8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                     TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 8 of 23 Page ID #:658




                      1            While Tesla did not claim plaintiffs agreed to arbitrate through the warranty
                      2 document, plaintiffs argued against this straw man in their opposition. (Dkt. 17 at
                      3 6). Although they did not dispute their express agreement to arbitrate during the
                      4 vehicle          purchase   process,   plaintiffs    manufactured       alleged    “irreconcilable
                      5 inconsistencies” between the Arbitration Agreement in their purchase documents
                      6 and the warranty dispute resolution provision in the Used Vehicle Limited Warranty
                      7 that Nguyen attached to his declaration. But Nguyen did not state this was the
                      8 warranty for his car; he declared the document was a “true and correct copy of the
                      9 only Tesla Preowned Vehicle Limited Warranty that [he was] aware of ….” (Dkt.
                     10 17-1 ¶ 5).8 No other plaintiff proffered any evidence at all, and none made any
                     11 argument or showing about warranties they had purportedly received.
                     12            Both the warranty document Nguyen originally submitted and his “new”
                     13 warranty document make clear that NCDS dispute resolution only applies to a small
                     14 subset of potential disputes “related to this Pre-Owned Vehicle Limited
                     15 Warranty[.]”          (Dkt. 17-2 at 8; Dkt. 23-3 at 10 (“[i]n the event any disputes,
                     16 differences or controversies arise between you and Tesla related to this Tesla Pre-
                     17 Owned Extended Vehicle Limited Warranty ….”)). And both documents state the
                     18 consumer “may be entitled to pursue a remedy without submitting [to the NCDS] ...
                     19 if [as was the case in this lawsuit] you pursue any rights or remedies not created by
                     20 [federal or state laws (including 15 U.S.C. Section 2310 or California Civil Code
                     21 Section 1793.22(b)), also known as the Magnusson-Moss Act and California’s
                     22 lemon law respectively.]” (Dkt. 17-2 at 8; Dkt. 23-3 at 10).
                     23
                          8
                     24     Nguyen’s most recent declaration purports to provide a copy of a warranty
                          document that was emailed to him after he ordered his car. See Declaration of Hugh
                     25   Nguyen (“Nguyen Decl.”) ¶¶ 2, 3 & Exs. A, B [Dkt. 23-1] (referring to email from
                     26   Robert Jones with subject “Congratulations on Ordering you Model S” as providing
                          “information regarding a Tesla Model S vehicle that [he] had placed an order for”
                     27   and that attached a copy of the “Tesla Pre-Owned Extended Vehicle Limited
LEWIS                28   Warranty[.]”).
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                                 4                              8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                     TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 9 of 23 Page ID #:659




                      1            Tesla’s reply refocused the analysis back to the purchase documents, which is
                      2 where plaintiffs agreed to arbitrate. (Dkt. 18 at 1-6). But because Nguyen had
                      3 injected an “irreconcilable conflict” argument in his opposition, Tesla responded to
                      4 it. Toward that end, Tesla highlighted the limited reach of the NCDS dispute
                      5 resolution program along with numerous other fallacies in plaintiffs’ argument.
                      6 (Dkt. 18 at 6-8). Tesla also responded to plaintiffs’ “bad faith” accusations, which
                      7 are similar to those plaintiffs make in their Motion. The reply clarified “Tesla is not
                      8 seeking to enforce its current June 20, 2019 Used Vehicle Limited Warranty
                      9 (Ahluwalia Decl. ¶ 20 Ex. 13) against Nguyen, who purchased in October 2017
                     10 [].”       (Dkt. 18 at 8) (emphasis added).           And to address Nguyen’s improperly
                     11 authenticated warranty document, Tesla submitted a properly authenticated copy of
                     12 the Used Vehicle Extended Limited Warranty that was “effective from September
                     13 2017 until January 2018.” (Dkt. 18 at 8; Dkt. 18-4 ¶ 3).
                     14            Ultimately, Tesla’s arguments in the Arbitration Motion and in its reply were
                     15 exactly the same—plaintiffs agreed to arbitrate when they ordered their used cars:
                     16            Under all circumstances, customers who have agreed to the arbitration
                                   agreement remain bound by that agreement if they decide to pursue
                     17
                                   formal legal action. The fact that Tesla “reproduce[s]” the arbitration
                     18            clause in some versions of the vehicle warranty, for the customer’s
                                   “convenience,” does not change that result.
                     19
                          (Dkt. 18 at 9:18-23). In other words, Tesla argued Nguyen’s claimed “conflict” was
                     20
                          a red herring because “there is only one mandatory arbitration clause” for “all
                     21
                          disputes” and the “informal dispute-resolution process—for warranty claims only—
                     22
                          does not relieve plaintiffs” of their arbitration obligations. (Id. at 10:1-4).
                     23
                                   B.        Plaintiffs Threaten an Ex Parte Motion in January 2020 Centered
                     24                      Around a “New Warranty Document” They Had Located.
                     25
                                   On January 20, 2020—after briefing on the Motion had closed, but while the
                     26
                          Motion remained pending—plaintiffs’ counsel sent an email asking to meet and
                     27
                          confer “regarding Tesla’s reply brief to Plaintiffs’ opposition (L.R. 7-3).” Kiz.
LEWIS                28
BRISBOIS                  Decl. ¶ 2, Ex. A.          Plaintiffs claimed “Tesla has asserted new arguments and
BISGAARD
& SMITH LLP               4827-7861-4465.7                                 5                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                     TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 10 of 23 Page ID #:660




                       1 introduced new evidence in its reply brief” and claimed this entitled plaintiffs to a
                       2 sur-reply. Id. Plaintiffs also said their sur-reply would address, among other things,
                       3 “the declaration of Ms. Fraser and the purportedly operative warranty documents
                       4 that Tesla introduced and relies on in support of the newly asserted arguments” and
                       5 provide “counter-evidence consisting of additional documents and a supplemental
                       6 declaration in rebuttal to the evidence that Tesla submitted in its reply brief.” Id.
                       7            On January 22, 2020, Tesla told plaintiffs that a sur-rely would be
                       8 inappropriate and Tesla would oppose plaintiffs’ request for ex parte relief. Kiz.
                       9 Decl. ¶ 3, Ex. B. Tesla clarified that its reply permissibly responded to arguments
                      10 and evidence plaintiffs put at issue through their opposition brief. Id. Tesla also
                      11 noted plaintiffs’ desire to provide “‘counter-evidence consisting of additional
                      12 documents and a supplemental declaration in rebuttal to the evidence that Tesla
                      13 submitted in its reply brief’ sounds like a request for a do-over on plaintiffs’
                      14 opposition.” Id.
                      15            Plaintiffs wrote to Tesla again on January 31, 2020. Kiz. Decl. ¶ 4, Ex. C. In
                      16 a critical admission that is dispositive under Local Rule 7-18 here, counsel states, in
                      17 relevant part:
                      18            The warranty document that Tesla proffered in its moving papers is
                                    not the same warranty document that it now claims is the operative
                      19
                                    document. Regardless, both documents that Tesla has now introduced
                      20            as evidence are both incorrect and inapplicable to the core issues here.
                                    Plaintiffs have now located the applicable and correct warranty
                      21
                                    document which is applicable here and directly contradicts and
                      22            defeats Tesla’s assertion that Plaintiffs have a choice of informal
                                    consumer arbitration within the warranty or the alleged FAA
                      23
                                    arbitration per the purchase agreement.
                      24 Id. (emphasis added.) Plaintiffs said they “will be applying ex parte on Monday,
                      25 February 3, 2020 for leave to file a sur-reply.” Id. No motion was filed.
                      26            C.        Plaintiffs Confirm Their Reconsideration Motion Is Based on the
                      27                      Same Warranty Document They Had “Located” in January 2020.

LEWIS                 28            Plaintiffs again wrote to Tesla prior to filing this Motion. In an April 14,
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                                 6                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                      TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 11 of 23 Page ID #:661




                       1 2020 email, plaintiffs said they intended to file a motion for reconsideration “with
                       2 specific regards to the warranty document that we had discussed a couple of
                       3 months back.” Kiz. Decl. ¶ 5, Ex. D (emphasis added). Tesla responded on April
                       4 15, 2020 and said it would oppose reconsideration because plaintiffs cannot satisfy
                       5 Local Rule 7-18. Id. ¶ 7. Plaintiffs filed the Motion on May 5, 2020, twenty nine
                       6 (29) days after the Court issued the Order. (Dkt. 21, 23).
                       7 III.       STANDARD
                       8            “Motions for reconsideration are disfavored and rarely granted.” Brown v.
                       9 United States, 2011 U.S. Dist. LEXIS 9215, at *5 (C.D. Cal. Jan. 31, 2011);
                      10 Lambert v. Nutraceutical Corp., 2015 U.S. Dist. LEXIS 189206, at *4 (C.D. Cal.
                      11 June 24, 2015) (“Reconsideration is an ‘extraordinary remedy, to be used sparingly
                      12 in the interests of finality and conservation of judicial resources.” (citations
                      13 omitted)). Although plaintiffs seek reconsideration under Fed. R. Civ. P. Rule 59,
                      14 Rule 60, and Local Rule 7-18, their motion is not timely under Rule 59.9 And only
                      15 Local Rule 7-18 applies here since the Order is an interlocutory decision that does
                      16 not terminate the action on the merits. See Lozano v. AT&T Wireless, 2003 U.S.
                      17 Dist. LEXIS 21794, 2003 WL 25548566, at *1 (C.D. Cal. Aug. 18, 2003) (“‘While
                      18 Federal Rules of Civil Procedure 59 and 60 permit reconsideration of final
                      19 judgments, California Central District Local Rule 7-18 allows [a] motion for
                      20 reconsideration ‘of the decision on any motion.’”).10 Indeed, the Court stayed
                      21
                      22   9
                             Rule 59(b) states reconsideration motions “must be filed no later than 28 days after
                           the entry of judgment.” Plaintiffs filed on May 5, 2020, which is 29 days after the
                      23   Order.
                           10
                      24      See also United States v. Martin, 226 F.3d 1042, 1048 n.8 (9th Cir. 2000) (“Rule
                           60(b) . . . applies only to motions attacking final, appealable orders”); Golden v.
                      25   O’Melveny & Meyers LLP, 2016 U.S. Dist. LEXIS 103621, at *14 (C.D. Cal. Aug.
                      26   3, 2016) (“Rule 60(b) applies only to final orders, and not to interlocutory, non-
                           appealable orders such as the Arbitration Order.”); Asberry v. Money Store, 2018
                      27   U.S. Dist. LEXIS 216889, at *6 (C.D. Cal. Dec. 27, 2018) (“Because Plaintiffs seek
LEWIS                 28   reconsideration of an interlocutory [motion to dismiss] order rather than a judgment,
BRISBOIS                   (footnote continued)
BISGAARD
& SMITH LLP                4827-7861-4465.7                              7                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                   TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 12 of 23 Page ID #:662




                       1 proceedings pending arbitration of plaintiffs’ individual claims. Order, pp. 11-12.11
                       2            Local Civil Rule 7-18 provides that a motion for reconsideration may be
                       3 made only on the grounds of (a) a material difference in fact or law from that
                       4 presented to the Court before such decision that in the exercise of reasonable
                       5 diligence could not have been known to the party moving for reconsideration at the
                       6 time of such decision, or (b) the emergence of new material facts or a change of law
                       7 occurring after the time of such decision, or (c) a manifest showing of a failure to
                       8 consider material facts presented to the Court before such decision. L.R. 7-18. These
                       9 requirements “derive from the ‘law of the case’ doctrine, which provides that the
                      10 decisions on legal issues made in a case ‘should be followed unless there is
                      11 substantially different evidence . . . new controlling authority, or the prior decision
                      12 was clearly erroneous and would result in injustice.’” White v. Rasmussen, 2013
                      13 U.S. Dist. LEXIS 62444, 2013 WL 1832113, at *1 (E.D. Cal. May 1, 2013) (quoting
                      14 Handi Inv. Co. v. Mobil Oil Corp., 653 F.2d 391, 392 (9th Cir. 1981)). Of course,
                      15 “[n]o motion for reconsideration shall in any manner repeat any oral or written
                      16 argument made in support of or in opposition to the original motion.” L.R. 7-18.
                      17 IV.        PLAINTIFFS HAVE NO “NEW                  EVIDENCE”        TO     SUPPORT     THEIR
                                    RECONSIDERATION MOTION.
                      18
                      19            Although plaintiffs argue “[r]econsideration under FRCP 59(e) is warranted
                      20
                      21
                         Rule 59(e) is not an appropriate basis for Plaintiffs’ Motion”); NCUA Bd. v.
                      22 Goldman Sachs & Co., 2013 U.S. Dist. LEXIS 181149, at *7 (C.D. Cal. July 11,
                      23 2013) (because plaintiff “moves for reconsideration of a non-injunctive, non-final
                         order, Rule 59(e) does not apply here.”).
                      24 11
                            Ultimately, as this Court has recognized, “[c]ourts in this district have interpreted
                      25 Local Rule 7-18 to be coextensive with Rules 59(e) and 60(b).” Tawfilis v.
                         Allergan, Inc., 2015 U.S. Dist. LEXIS 175629, at *3 (C.D. Cal. Dec. 14, 2015).
                      26
                         And while neither Rule 59 nor Rule 60 apply here, in an abundance of caution,
                      27 Tesla addresses any minor variations in the Rule 59 and Rule 60 standards to the
                         extent plaintiffs argue under them.
LEWIS                 28
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                              8                            8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                   TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 13 of 23 Page ID #:663




                       1 here where new evidence has been discovered …[,]” (Motion at 2:6-7), they offer no
                       2 explanation why they could not “in the exercise of reasonable diligence” have
                       3 known of the “new evidence” at the time of the Order. L.R. 7-18(a). Their entire
                       4 showing consists of these conclusory assertions:12
                       5            • “Plaintiff Nguyen and Plaintiff’s counsel conducted and made a diligent
                       6                 and reasonable effort to search for the document that Plaintiff had received
                       7                 for his vehicle, personally.” (Motion at 3:6-8);
                       8            • “Plaintiff’s [sic] counsel made multiple attempts to confirm with Plaintiff
                       9                 Nguyen as to the authenticity and relevance of the warranty document at
                      10                 issue.” (Motion at 3:9-10);
                      11            • “Unfortunately, Plaintiff Nguyen and Plaintiffs’ counsel were unable to
                      12                 locate Plaintiff Nguyen’s document, yet Plaintiff did not lie or
                      13                 misrepresent any facts of the evidence that was introduced in Plaintiffs
                      14                 [sic] opposing brief.” (Motion at 3:13-15);
                      15            • “The fact is that Plaintiffs had exercised reasonable diligence in trying to
                      16                 obtain the exact warranty document that Plaintiff Nguyen actually
                      17                 received, however, due to issues encountered with locating the documents
                      18                 and impending filing deadline, Plaintiff Nguyen was able to provide his
                      19                 best personal knowledge, that the terms contained within the warranty
                      20                 document that had ultimately been submitted to the Court as evidence was
                      21                 one that he was aware of and had been following the terms of all along.”
                      22                 (Motion at 4:8-12).
                      23
                      24   12
                            Section II(A) of the Motion leapfrogs between scattershot claims that (1) the
                      25 Court erred in its evidentiary ruling, (2) the Court “did not consider” evidence, (3)
                         Tesla misled the Court, and (4) the warranty document could not have been located
                      26
                         before and is new evidence. (See, e.g., Motion at 2-6). To avoid further muddying
                      27 the arguments, Tesla responds to the “new evidence” argument here and separately
                         to the remaining blended arguments in the appropriate Sections below.
LEWIS                 28
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                                 9                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                      TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 14 of 23 Page ID #:664




                       1            But plaintiffs miss the mark. Even if these assertions are true (which seems
                       2 doubtful), they do not explain when Nguyen located the “new evidence” or why he
                       3 could not present it to the Court before the Order. Plaintiffs’ silence on this is
                       4 understandable given they indisputably had the “new evidence” at the start of the
                       5 case. Nguyen states the warranty document has been sitting in his email account
                       6 since 2017. (Declaration of Hugh Nguyen [Dkt. 23-1] (“Nguyen Dec.”) ¶¶ 2, 3).
                       7 And both Nguyen and his counsel certainly had their “new” evidence on January 20,
                       8 2020—seventy-seven (77) days before the Order issued—when they told Tesla they
                       9 intended to seek leave to file a sur-reply and introduce “counter evidence.” Kiz.
                      10 Decl. ¶ 2, Ex. A. “Evidence ‘in the possession of the party before the judgment was
                      11 rendered is not newly discovered ….’” Feature Realty, Inc. v. City of Spokane, 331
                      12 F.3d 1082, 1093 (9th Cir. 2003) (quoting Coastal Transfer Co. v. Toyota Motor
                      13 Sales, U.S.A., Inc., 833 F.2d 208, 212 (9th Cir. 1987)); Madrid v. Vivint, Inc., 2017
                      14 U.S. Dist. LEXIS 221800, at *7-8 (C.D. Cal. Dec. 7, 2017) (“For purposes of a
                      15 motion for reconsideration, evidence is not ‘new’ if it was in the moving party’s
                      16 possession … prior to the court’s ruling” (citations omitted)).
                      17            In short, plaintiffs had the “new evidence” in their possession not later than
                      18 January 20, 2020. This precludes any showing that plaintiffs “in the exercise of
                      19 reasonable diligence” could not have presented the evidence to the Court before the
                      20 Order issued.
                      21 V.         PLAINTIFFS HAVE NOT MADE A “MANIFEST SHOWING” THAT THE COURT
                                    “FAILED TO CONSIDER” ANY MATERIAL FACT PRESENTED.
                      22
                      23            Without “new evidence” or new law, reconsideration is appropriate only if
                      24 plaintiffs can make a “manifest showing of a failure [by the Court] to consider
                      25 material facts presented to [it] before” it issued the Order. L.R. 7-18(c). Plaintiffs
                      26 have not made this showing either for two separate reasons.
                      27       First, although plaintiffs variously assert that the Court failed to consider the

LEWIS                 28
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                               10                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                    TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 15 of 23 Page ID #:665




                       1 warranty document Nguyen submitted with his opposition,13 the crux of their claim
                       2 is “the Court erred by ultimately deciding to disregard the warranty document that
                       3 Plaintiffs proffered as evidence in opposition to Tesla’s effort to compel
                       4 arbitration.” (Motion at 1:7-8). Indeed, plaintiffs argue the Court’s evidentiary
                       5 ruling was wrong no less than five times in the Motion. (Motion at 1:7-8; 1:22-25;
                       6 3:5-6; 3:17-19; 10:5-6). But under Local Rule 7-18(c), a court’s failure to consider
                       7 evidence is what justifies reconsideration, “not the fact that [plaintiffs think] the
                       8 court reached an incorrect conclusion[.]” Audionics Sys. v. AAMP of Fla, Inc., 2015
                       9 U.S. Dist. LEXIS 191734, at *31 (C.D. Cal. Nov. 4, 2015) (citing Ketab Corp. v.
                      10 Mesriani Law Grp., 2015 WL 2084469, at *3 (C.D. Cal. May 5, 2015) (“An
                      11 argument that the Court’s decision is ‘simply wrong’ is not a permissible ground for
                      12 reconsideration under Local Rule 7-18, and the Court will not reconsider its Order
                      13 on such a basis”)).
                      14            Plaintiffs do not cite any authority to support their claim that the Court erred
                      15 in concluding the warranty document Nguyen submitted with his opposition lacked
                      16 foundation. Of course, this was the only possible conclusion—Nguyen practically
                      17 admitted he had attached a random warranty document when he described it as the
                      18 “Tesla Preowned Vehicle Limited Warranty that I am aware of” (Dkt. 17-1, ¶ 5),
                      19 even though he now contends he had the allegedly correct document in his email all
                      20 along. Plaintiffs dispute the Court’s conclusion. But a “motion for reconsideration
                      21 cannot be used to ask the Court to rethink what the Court has already thought
                      22 through merely because a party disagrees with the Court’s decision[.]” Benham v.
                      23 Sequoia Equities, Inc., 2013 U.S. Dist. LEXIS 108015, at *29 (C.D. Cal. May 29,
                      24 2019) (citations and internal quotes omitted). Plaintiffs have not made any showing
                      25
                           13
                      26   (See Motion at 2:22-24) (“the Court decided not to consider Plaintiffs’ evidence of
                         the applicable warranty document at issue, and therefore did not consider Plaintiffs’
                      27 key arguments against compelling mandatory arbitration based upon the argument

LEWIS                 28 that the arbitration agreement are invalid and conflicting.”)
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                               11                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                    TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 16 of 23 Page ID #:666




                       1 to support reconsideration, much less a “manifest showing” under Local Rule 7-
                       2 18(c).
                       3            Second, it is plain the Court did not “fail to consider” Nguyen’s prior
                       4 warranty document submission because the Order expressly addresses its
                       5 admissibility. The Motion attempts to cure plaintiffs’ flawed earlier submission and
                       6 re-litigate the same “irreconcilable conflict” argument by offering a different version
                       7 of the warranty document with better foundation. Plaintiffs inconsistently rely on a
                       8 “new” document in seeking reconsideration but later proclaim they “are not
                       9 attempting to bring or assert new arguments.” (Motion 10:4). Plaintiffs’ admitted
                      10 do-over attempt violates Local Rule 7-18 because a motion to reconsider “shall [not]
                      11 in any manner repeat any oral or written argument made in support of or in
                      12 opposition to the original motion.”
                      13            To mask their blatant do-over request, plaintiffs speculate that the Court
                      14 “[chose] not to consider Plaintiffs’ evidence and may likely have been persuaded by
                      15 Tesla’s presentation of the false evidence to the Court.” (Motion at 3:18-19; see
                      16 also id. at 2:22-25 (the Court did not consider Plaintiffs’ evidence and “was likely
                      17 swayed by Tesla’s introduction” of warranty documents)). But the Order clearly
                      18 states the Court disregarded plaintiffs’ warranty document because it lacked
                      19 foundation. And as explained in Section VIII below, plaintiffs’ recurrent theme that
                      20 Tesla misled or lied to the Court is more frivolous than the instant Motion. Thus,
                      21 plaintiffs have not shown that reconsideration is justified under Local Rule 7-18(c)
                      22 either.
                      23            Plaintiffs misrepresent Manning v. Uber Techs, Inc., 358 F. Supp. 3d 962
                      24 (N.D. Cal. 2019), when they claim it presents a situation “similar” to the one here.
                      25 (Motion at 5:22-6:14). The defendant in Manning moved to compel arbitration in
                      26 reliance on an employee declaration which stated that “based on [the employee’s]
                      27 review of documents that (he did not attach to his declaration), [plaintiff] registered

LEWIS                 28 with Uber and by doing so agreed to its terms and services, including an arbitration
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                              12                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                   TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 17 of 23 Page ID #:667




                       1 agreement.” Manning, 358 F. Supp. 3d at 963. Plaintiff noticed the employee’s
                       2 deposition and Uber sought a protective order to bar the deposition.
                       3            In the context of deciding Uber’s protective order motion, the court noted that
                       4 in the motion to compel arbitration briefing, “there is nothing in [the employee’s]
                       5 declaration—other than his word—that supports Uber’s” claim that plaintiff agreed
                       6 to arbitrate.        Id. at 964.   Further, the plaintiff had countered the defendant’s
                       7 document-free assertions with evidence. Id. So Uber tried to fix the declarant’s
                       8 deficient initial submission on reply by submitting documents attached to its
                       9 counsel’s declaration. Id. But Uber’s attorney had “no personal knowledge of these
                      10 documents” either. Id. It was in this context that Manning denied Uber’s motion
                      11 for a protective order and supplied the statement plaintiffs quote out-of-context in
                      12 the Motion: “Uber seems to think that if an Uber attorney or Uber employee says
                      13 something an opposing party and the court must accept that statement as true.” Id.;
                      14 (Motion at 5:26-6:14 (quoting Manning and reproducing the string cite of cases
                      15 cited therein)).
                      16            Manning is anything but similar to the situation here. Both Mr. Ahluwalia
                      17 and Ms. Fraser established the necessary foundation for their statements. And they
                      18 each authenticated and supplied the documents they attached to their declarations.
                      19 Plaintiffs, not Tesla, failed to lay proper foundation, as the Court correctly ruled.
                      20 Manning does not help plaintiffs.
                      21 VI.        RECONSIDERATION IS NOT JUSTIFIED ON THE BASIS THAT PLAINTIFFS’
                                    COUNSEL MISJUDGED WELL-SETTLED DOCUMENT AUTHENTICATION
                      22
                                    STANDARDS OR ON THE BASIS OF ANY CLAIMED “MANIFEST INJUSTICE.”
                      23            Plaintiffs also are not entitled to reconsideration under the scattershot attorney
                      24 neglect and general injustice arguments they intersperse throughout their Motion.
                      25 Plaintiffs attribute part of the outcome to the fault of their counsel—namely, that he
                      26 “made an error in thinking that there would not be any issues with the way in which
                      27 the warranty document was authenticated.” Declaration of Edward Chen ¶ 9 (Dkt.

LEWIS                 28 23-4). Thus, the Motion seeks relief on the basis that “due to inadvertent mistake,
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                                13                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                     TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 18 of 23 Page ID #:668




                       1 excusable neglect, and error of Plaintiffs’ counsel, and the difficulties that Plaintiff
                       2 Nguyen and Plaintiffs’ counsel had in obtaining the document left Plaintiff Nguyen
                       3 with having to verify and authenticate a similar, and original document in the
                       4 manner that was done.” (Motion at 3:10-13; 5:10-13).
                       5            But an “error in thinking” of counsel is not the type of “mistake” or “neglect”
                       6 that could support reconsideration under Rule 60. And perhaps more importantly,
                       7 counsel offers no explanation for why he decided not to submit the purportedly
                       8 “correct” warranty document in the 77-day period after he supposedly found it but
                       9 before the Court issued its Order. “[C]ounsel’s deliberate actions and litigation
                      10 decisions that a party comes to regret do not suffice to establish mistake under Rule
                      11 60.” Fuchs v. State Farm Gen. Ins. Co., 2017 U.S. Dist. LEXIS 220243, at *20
                      12 (C.D. Cal. March 6, 2017) (citing Latshaw v. Trainer Wortham & Co., 452 F.3d
                      13 1097, 1101 (9th Cir. 2006)). Further, “generally, ‘parties are bound by the actions
                      14 of their lawyers, and alleged attorney malpractice does not usually provide a basis to
                      15 set aside a judgment pursuant to Rule 60(b)(1).’” Casey v. Albertson’s Inc., 362
                      16 F.3d 1254, 1260 (9th Cir. 2004). And ultimately, as discussed below, the “correct”
                      17 warranty version here is immaterial to the Court’s ruling, which was based on
                      18 plaintiffs’ express agreement to arbitrate in the course of their orders and purchases.
                      19            Plaintiffs fare no better on their generic catch-all claim that reconsideration is
                      20 warranted under Rule 60(b)(6) to avoid a “harsh and inequitable” consequence for
                      21 plaintiffs. (Motion, p. 7:11-15). Rule 60(b)(6) is used “sparingly as an equitable
                      22 remedy to prevent manifest injustice.” Lehman v. United States, 154 F.3d 1010,
                      23 1017 (9th Cir. 1998) (quotations omitted). It applies if the moving party can “show
                      24 both injury and that circumstances beyond its control prevented timely action to
                      25 protect its interests.” Id. (citations omitted). “Neglect or lack of diligence is not to
                      26 be remedied through Rule 60(b)(6).” Id. (citations omitted).
                      27            Plaintiffs have not made the extraordinary showing that Rule 60(b)(6)

LEWIS                 28 requires. As an initial matter, the result here—an order compelling them to resolve
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                                14                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                     TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 19 of 23 Page ID #:669




                       1 disputes in arbitration, rather than in court—is hardly the “harsh and inequitable”
                       2 consequence contemplated by Rule 60(b). See, e.g., Lal v. California, 610 F.3d 518,
                       3 524 (9th Cir. 2010) (to receive relief under Rule 60(b)(6), “a party must demonstrate
                       4 extraordinary circumstances which prevented or rendered him unable to prosecute
                       5 [his case].’” (internal quotation marks omitted)). The Order merely shifts the forum
                       6 for this dispute to arbitration. Further, the falsity of plaintiffs’ repeated claims that
                       7 Tesla misled the Court is self-evident in the record of Tesla’s submissions and as
                       8 analyzed below.      See supra Section VIII.        So too is their belief the warranty
                       9 documents create a conflict that would unwind their agreement to arbitrate through
                      10 their purchase documents. See supra Section VII. The Order was not erroneous,
                      11 much less “clearly erroneous,” even if the warranty documents were properly
                      12 authenticated and presented before the Order. Reconsideration and reversal of the
                      13 Order is not justified even if plaintiffs had presented a procedurally proper request
                      14 under Local Rule 7-18. Cf. Christianson v. Colt Indus. Operating Corp., 486 U.S.
                      15 800, 817 (1988) (“A court has the power to revisit prior decisions of its own or of a
                      16 coordinate court in any circumstance, although as a rule courts should be loathe to
                      17 do so in the absence of extraordinary circumstances such as where the initial
                      18 decision was clearly erroneous and would work a manifest injustice”).
                      19 VII. THE “NEW EVIDENCE” WOULD NOT ALTER THE COURT’S ANALYSIS EVEN
                              IF THE COURT DEEMED IT “NEW” AND CONSIDERED IT.
                      20
                      21      Although plaintiffs’ failure to satisfy Local Rule 7-18 alone requires that the
                      22 Motion be denied, substantive consideration of plaintiffs’ “new evidence” would not
                      23 justify a reversal of the Order either. In a motion for reconsideration based on new
                      24 evidence, the moving party must also show “that the new evidence is of such
                      25 magnitude that it would likely have changed the outcome of the case.” Far Out
                      26 Prods., Inc. v. Oskar, 247 F.3d 986, 998 (9th Cir. 2001). This is plaintiffs’ burden,
                      27 and they have provided no argument or analysis why the warranty document they

LEWIS                 28 proffer would have changed the outcome in the Order. This, too, is an independent
BRISBOIS
BISGAARD
& SMITH LLP               4827-7861-4465.7                             15                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                 TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 20 of 23 Page ID #:670




                       1 basis to deny the Motion.
                       2            In fact, the “new” document would have no impact on the Court’s Order.
                       3 Tesla argued that plaintiffs agreed to arbitrate when they (1) “completed an online
                       4 order for a used Tesla Model S and clicked a ‘Place Order’ button on the website”
                       5 with text immediately below it which states that “[b]y placing this order you agree
                       6 to the Model S Order Agreement….” (Arbitration Motion at 3-5), and (2) “took
                       7 delivery of their vehicles” and “physically signed documents reaffirming their assent
                       8 to the Arbitration Agreements.” (Id. at 6). And while Tesla noted that its Used
                       9 Vehicle Limited Warranty also “reminds customers” of their prior arbitration
                      10 agreement and reprints the Arbitration Agreement “for [the customer’s]
                      11 convenience” (id. at 6-7), it did not cite the warranty as the source for plaintiffs’
                      12 arbitration agreement. The Court concluded the plaintiffs “in fact agreed to arbitrate
                      13 the dispute” on the basis of the Agreement to Arbitrate in the Order Agreement, a
                      14 document Nguyen himself relied on “when he invokes the Governing Law
                      15 provision[.]” (Order at 6).
                      16            In opposition, Nguyen attempted to evade his Arbitration Agreement by
                      17 claiming “irreconcilable inconsistencies” between the Arbitration Agreement
                      18 contained in plaintiffs’ purchase documents and in warranty documents showed the
                      19 he did not agree to arbitration. This issue was fully briefed before; the same
                      20 analysis also applies now if plaintiffs’ “new evidence” (which largely mirrors the
                      21 prior warranty document they submitted) is considered.                 There is no conflict
                      22 between the Arbitration Agreement in plaintiffs’ purchase documents and their
                      23 warranty document because, as Tesla argued in its reply, under all circumstances,
                      24 customers remain bound by the Arbitration Agreement if they decide to pursue
                      25 formal legal action. Nguyen’s “conflict” claim is a red herring because, as Tesla
                      26 argued before, “there is only one mandatory arbitration clause that covers all
                      27 disputes” and the “informal dispute-resolution process—for warranty claims only—

LEWIS                 28 does not relieve plaintiffs of their obligation to arbitrate any disputes they want to
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                             16                           8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                  TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 21 of 23 Page ID #:671




                       1 pursue.” (Dkt. 18 at 10).
                       2 VIII. PLAINTIFFS’ UNFOUNDED ACCUSATIONS AGAINST TESLA AND ITS COUNSEL
                               ARE HIGHLY IMPROPER AND UTTERLY FALSE.
                       3
                       4       The personal and professional character attacks that plaintiffs make against
                       5 Tesla, Tesla’s employees, and Tesla’s counsel are intended to incite the Court. They
                       6 hardly warrant a response. But the seriousness of charges (no matter how frivolous)
                       7 compel Tesla and its counsel to briefly respond to them.
                       8      Neither Tesla, any Tesla employee, nor any Tesla attorney lied,
                       9 misrepresented facts, or misled the Court at any time or in any manner. Plaintiffs
                      10 argue in their introduction that:
                      11            Tesla submitted false evidence in the form of a fake and inapplicable
                                    warranty document and bolstered such false evidence by submitted
                      12            [sic] fraudulent and perjurious declarations that Tesla and Tesla’s
                      13            counsel knew were untrue. To make matters worse, Tesla and its
                                    counsel failed to even attempt in taking appropriate remedial
                      14            measures after having learned of the deficiencies in the evidence it
                      15            presented and relied upon.
                      16 (Motion at 1:13-17). The remainder of the Motion repeatedly asserts different
                      17 flavors of the same baseless accusations. (Motion at 2:25-3:2; 2:19-3:3; 3:13-15;
                      18 5:19; 7:6-7; 7:16-24; 8:27; 9:25-27; 11:3-13:2). We address them in turn.
                      19        Mr. Ahluwalia’s Declaration and Accompanying Exhibits: Mr. Ahluwalia

                      20 truthfully stated that he is a software engineer who has access to and obtained
                      21 information relating to plaintiffs from Tesla’s Salesforce database. (Dkt. 15-7 ¶¶ 1-
                      22 2). Based on his work in database administration, including with respect to
                      23 Salesforce, Mr. Ahluwalia testified that “Tesla’s Salesforce records are generated at
                      24 or near the time of the events they record.” (Id. ¶ 2). And relying on records she
                      25 personally observed on the Salesforce database, Ms. Ahluwalia provided detailed
                      26 and accurate information about each plaintiff’s vehicle purchase transaction, the
                      27 documents they received, and the documents they signed, and supplied copies of

LEWIS                 28 such documents from the Salesforce database. (Id. ¶¶ 3-18). Mr. Ahluwalia’s
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                               17                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                    TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 22 of 23 Page ID #:672




                       1 declaration also attaches copies of (1) Tesla’s New Vehicle Warranty and (2) Tesla’s
                       2 Used Vehicle Limited Warranty, and provides the URL addresses where these
                       3 documents are available. (Id. ¶¶ 19-20). Mr. Ahluwalia’s declaration makes no
                       4 other representation about these warranty documents. And in its reply brief, Tesla
                       5 makes clear the used vehicle limited warranty attached to Mr. Ahluwalia’s
                       6 declaration is an exemplar of its 2019 used vehicle limited warranty. (Dkt. 18 at
                       7 8:15-17) (“Tesla is not seeking to enforce its current June 20, 2019 Used Vehicle
                       8 Limited Warranty (Ahluwalia Decl. ¶ 20 Ex. 13) against Nguyen, who purchased in
                       9 October 2017.”).      Mr. Ahluwalia’s declaration is 100% accurate as are the
                      10 representations that Tesla and its counsel made to this Court.
                      11            Ms. Fraser’s Declaration and Accompanying Exhibits: Ms. Fraser’s
                      12 declaration was necessary to set the record straight after Nguyen submitted an
                      13 unauthenticated, inapplicable “2014-2015” used vehicle limited warranty with his
                      14 opposition. Because Nguyen injected a new issue in his opposition, Tesla was
                      15 allowed to respond to it on reply. See, e.g., PSM Holding Corp. v. Nat’l Farm Fin.
                      16 Corp., 2013 U.S. Dist. LEXIS 194932, at *10 (C.D. Cal. Oct. 8, 2013) (“The court
                      17 may properly consider evidence and argument submitted with a reply that is
                      18 responsive to points raised in the non-moving party’s opposition”). Ms. Fraser is a
                      19 Senior Staff Technical Writer at Tesla who is responsible for “creating and
                      20 maintaining content for all vehicle owner-facing documentation” (such as vehicle
                      21 warranties). (Declaration of Lis Fraser ¶ 1). Ms. Fraser’s simple, three-paragraph
                      22 declaration, which is grounded entirely in knowledge acquired through her job
                      23 responsibilities, attests to and attaches copies of the Tesla Used Vehicle Extended
                      24 and Limited Warranties that were “effective from September 2017 until January
                      25 2018” (id. ¶¶ 2, 3)—the time period when Nguyen purchased his used vehicle.
                      26 Neither Ms. Fraser nor Tesla represented to the Court that Nguyen or any other
                      27 plaintiff was definitively provided either Exhibit 1 or Exhibit 2 to the Fraser

LEWIS                 28 declaration. The representations Ms. Fraser and Tesla made to the Court were 100%
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                            18                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                 TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
                   Case 8:19-cv-01422-JLS-JDE Document 25 Filed 07/02/20 Page 23 of 23 Page ID #:673




                       1 accurate.
                       2            Tesla’s Counsel did not misrepresent any facts or submit any false
                       3 evidence: As set forth above, the evidence, arguments, and declarations that Tesla’s
                       4 counsel submitted in support of Tesla’s motion to compel arbitration and in its reply
                       5 were and remain 100% truthful and accurate. Plaintiffs argue that “Counsel for
                       6 Tesla was made expressly aware of the fact that it has submitted false evidence and
                       7 perjurious testimony yet chose not to do anything about it.” (Motion, p. 12:6-9).
                       8 This is not true. Plaintiffs’ January 20, 2020 and January 31, 2020 meet and confer
                       9 emails prior to the Order referenced documents they had located, but did not attach
                      10 them. Kiz. Decl. ¶¶ 2, 4. Plaintiffs supplied their “new” warranty document after the
                      11 Order issued, in connection with an April 15, 2020 meet and confer email that was
                      12 the precursor to this Motion. Id. ¶ 6, Ex. E. For reasons stated here, Tesla’s counsel
                      13 concluded that plaintiffs’ “new” document was not actually new, the arguments and
                      14 evidence submitted in connection with Tesla’s motion to compel were truthful and
                      15 accurate, and the so called “new” document was just as irrelevant to the agreement
                      16 to arbitrate analysis as the first document Nguyen submitted to the Court. Id. ¶ 7.
                      17 Tesla did nothing wrong by disagreeing with plaintiffs’ assertions and dismissing
                      18 their unfounded threats of a Rule 11 motion.
                      19 IX.        CONCLUSION
                      20            The Motion is frivolous. It fails to establish any of the requirements for
                      21 reconsideration under Local Rule 7-18, Rule 59, or Rule 60. Tesla respectfully
                      22 requests that the Motion be denied.
                      23
                      24 DATED: July 3, 2020                      LEWIS BRISBOIS BISGAARD & SMITH                  LLP

                      25
                      26                                          By:
                                                                        Eric Y. Kizirian
                      27
                                                                        Attorneys for Tesla
LEWIS                 28
BRISBOIS
BISGAARD
& SMITH LLP                4827-7861-4465.7                              19                          8:19-cv-01422-JLS-JDE
ATTORNEYS AT LAW
                                                   TESLA’S MOTION TO COMPEL INDIVIDUAL ARBITRATION
